Citation Nr: 0945571	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from January 1964 to April 
1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, in pertinent part denying service 
connection for tinnitus.  The appeal also arises from a July 
2008 rating action of the VA Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania, denying the 
claim for service connection for PTSD.  However, the claims 
file also reflects that the Veteran resides in Denver, 
Colorado, and it appears that the Denver RO has current 
jurisdiction over the claims file.

The Veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing conducted in October 2009 
between the Denver RO and the Board at VA Central Office.  A 
transcript is contained in the claims file.  

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran engaged in combat with the enemy in Vietnam, and 
in the course of that combat was exposed to significant 
acoustic trauma.  The Veteran developed chronic, ongoing 
tinnitus as a result of combat noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus 
are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board has herein granted the compete benefit sought by 
the claim adjudicated herein for service connection for 
tinnitus.  Accordingly, there is no reasonable possibility 
that additional notice or development would further that 
claim.  

II.  Claim for Service Connection for Bilateral Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id. 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service treatment records to 
establish disability incurred during combat may be overcome 
by satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions, or hardships of service, and to this end all 
reasonable doubt will be resolved in the Veteran's favor.

The Veteran testified at the videoconference hearing before 
the undersigned in October 2009 that he was a communications 
technician, Morse code radio interceptor operator in service.  
He testified to being stationed in the Philippines for one-
and-one-half years in that capacity, listening to atmospheric 
noise through headphones at elevated noise levels to 
intercept at times very high frequency Morse code signals.  
He added that this would cause ringing in his ears.  He 
further testified that thereafter he was in Vietnam combat 
attached to EC-121 aircraft, which were four-engine, 
propeller driven radio interceptor aircraft.  He averred that 
he flew between 80 and 100 of these combat signal 
reconnaissance flights, for which he received four Air 
Medals, which are documented on his DD Form 214.  He 
testified that he flew, one may estimate, at least 800 hours 
on these missions, with extensive noise exposure trying to 
pick up signals over atmospheric noise as well as aircraft 
noise.  He testified that following each of these missions he 
would have ongoing ringing in his ears for four to six hours.  
He also testified that his tinnitus began in service and has 
continued to the present, saying that he worked in an office 
after service and was not exposed to significant noise after 
service which either preceded or precipitated his tinnitus.  

The Veteran's service personnel records include citations for 
strike flight awards for meritorious completion of multiple 
missions as part of a fixed wing Fleet Air Reconnaissance 
Squadron engaged in combat with the enemy in Southeast Asia 
during the Vietnam Era.  This evidence of combat activities, 
taken together with the Veteran's testimony of tinnitus since 
that combat, constitutes sufficient proof of engagement in 
combat, noise exposure during that combat, and development of 
tinnitus during that combat noise exposure, to allow for 
application of 38 U.S.C.A. § 1154(b) to establish development 
of ongoing, chronic tinnitus in the course of combat noise 
exposure.  

The Veteran's service entrance examination in January 1964 
included audiometric testing with no finding of hearing loss 
or tinnitus.  His service separation examination in April 
1969 noted neither hearing loss nor tinnitus, but also 
included no audiometric testing and no specific finding 
addressing hearing loss or tinnitus.  An interim examination 
in May 1967 did include a finding of high frequency hearing 
loss, though without any mention of tinnitus.  

The Veteran was afforded a VA audiology examination in August 
2005 in which the examiner noted that he had been a radio 
interceptor operator specialist in service transcribing Morse 
code signals, and in that capacity was exposed to 
occupational noise.  The examiner also noted that the Veteran 
had no significant occupational or recreational noise 
exposure post-service.  Nonetheless, the examiner concluded 
that because there was no service record of hearing loss the 
Veteran must not have had a sufficiently high level of noise 
exposure to cause physical damage.  The examiner further 
noted that the Veteran did not have combat noise exposure as 
a basis for service connection.  The examiner accordingly 
concluded that it was "less likely (than not) that his 
tinnitus is related to military noise exposure."

As noted supra, the Veteran is entitled to the presumption 
for combat activities pursuant to 38 U.S.C.A. § 1154(b), and 
accordingly, the VA examiner was mistaken in concluding that 
service connection might not be established based on combat 
activity.  

The claims file contains no evidence of significant post-
service noise exposure to contradict statements or testimony 
of the Veteran.  However, the claims file also lacks evidence 
documenting tinnitus for years after service.  

However, because the Veteran's combat activity with 
associated noise exposure is established in this case, the 
Veteran's incurrence of physical damage causative of tinnitus 
in the course of that activity may be inferred from his 
statements under oath, pursuant to 38 C.F.R. § 1154(b).  The 
Veteran has current tinnitus which he has testified was 
present since service.  Accordingly, and with application of 
the doctrine of resolving reasonable doubt in the Veteran's 
favor, the Board concludes that service connection for 
tinnitus is warranted in this case.  38 U.S.C.A. §§ 1154(b), 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(d).  


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran in March 2009 submitted a notice of disagreement 
(NOD) with the denial of his claim for service connection for 
PTSD.  The claims file does not reflect that the RO has 
issued a Statement of the Case (SOC) responsive to that 
notice of disagreement (NOD).  

Where an NOD has been submitted, the appellant is entitled to 
an SOC.  38 C.F.R. § 19.26 (2009).  The failure to issue a 
SOC is a procedural defect requiring a remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995) and Manlincon v. West, 12 Vet. 
App. 238 (1999).  See also 38 C.F.R. § 19.9(a) (stipulating 
that, if correction of a procedural defect is essential for a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction and specify the action to 
be undertaken).  Accordingly, remand of this DIC claim 
appealed from the January 2008 decision is required, for 
issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Following any indicated 
development, the RO should prepare and 
furnish to the appellant an SOC, and 
afford him the opportunity to file a 
substantive appeal with regard to the 
issue of entitlement to service 
connection for PTSD.

2.  If, and only if, a timely 
substantive appeal is filed to perfect 
at that appeal, the case should be 
returned to the Board.  Without such 
action, the Board does not have 
jurisdiction of this issue of 
entitlement to service connection for 
PTSD.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


